



    
Exhibit 10.5
Service Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634


June 17, 2020
Wells Fargo Bank, National Association, as Administrative Agent
One Wells Fargo Center
301 South College Street
Charlotte, North Carolina 28202
Attn: Anand J. Jobanputra
Ladies and Gentlemen:
Reference is made to that certain the Second Amended and Restated Credit
Agreement, dated as of May 10, 2018, as amended by the First Amendment to Second
Amended and Restated Credit Agreement, dated as of September 17, 2019, and by
the Second Amendment to Second Amended and Restated Credit Agreement, dated as
of May 8, 2020 (as so amended, the “Credit Agreement”) among Service Properties
Trust, a real estate investment trust organized under the laws of the State of
Maryland (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (the “Administrative Agent”), and to that certain Pledge
Agreement, dated as of May 8, 2020, as amended by that certain Pledge Amendment,
dated as of May 22, 2020, that certain Pledge Amendment, dated as of June 15,
2020, and that certain Pledge Supplement No. 1, dated as of June 15, 2020 (as so
amended and supplemented, the “Pledge Agreement”), among the Borrower and
certain Subsidiaries of the Borrower from time to time party thereto, as
Pledgors, and the Administrative Agent. The terms defined in the Credit
Agreement and the Pledge Agreement are used herein as therein defined, unless
otherwise defined herein.


Pursuant to Section 7.14(d)(ii) of the Credit Agreement, the Borrower hereby
requests that, as soon as practicable after the date hereof, but in no event
later than July 1, 2020, the Administrative Agent release the Lien in favor of
the Administrative Agent in the Pledged Interests of Highway Ventures Properties
Trust, HPTWN Properties Trust, SVCN 2 LLC and HPT Suite Properties Trust (the
“Released Pledged Interests”) under the Pledge Agreement. Please evidence the
release of the Lien in favor of the Administrative Agent in the Released Pledged
Interests by (i) executing a copy of this letter and returning it to the
Borrower, (ii) returning the original share certificates representing the
Released Pledged Interests to our counsel, Sullivan & Worcester LLP, One Post
Office Square, Boston MA 02109, attn: Harry Ekblom, (iii) terminating the UCC-1
financing statement filed with the Delaware Secretary of State naming the
Administrative Agent as secured party and Highway Ventures Borrower LLC as
debtor, and (iv) amending the UCC-1 financing statement filed with the Maryland
Secretary of State naming the Administrative Agent as secured party and the
Borrower as debtor, to reflect the release of the Pledged Interests of HPTWN
Properties Trust and HPT Suite Properties Trust from the Lien of the Pledge
Agreement.







--------------------------------------------------------------------------------





The Borrower confirms, as of the date hereof and as of the date of the release
requested hereby, that (i) upon giving effect to such release, the Collateral
Value Percentage will not exceed fifty percent (50%), and (ii) no Default or
Event of Default has occurred and is continuing or would occur as a result of
such release.


Very truly yours,


SERVICE PROPERTIES TRUST




By: /s/ Brian E. Donley        
Brian E. Donley
Chief Financial Officer and Treasurer


Acknowledged and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Anand J. Jobanputra            
Name: Anand J. Jobanputra
Title: Senior Vice President


cc:
Wells Fargo Bank, National Association

2030 Main Street
Suite 800
Irvine, California 92614
Attn: Rhonda Friedly







